            Case 2:20-cv-02263-KJD-NJK Document 2 Filed 12/16/20 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     STATE OF NEVADA,
 8                                                             Case No.: 2:20-cv-02263-KJD-NJK
             Plaintiff,
 9                                                                        ORDER
     v.
10                                                                      [Docket No. 1]
     ARAH MAUBA BEY,
11
             Defendant.
12
13          Pending before the Court is Defendant’s application for leave to proceed in forma pauperis.
14 Docket No. 1. Defendant submits that the Privacy Act of 1974 does not require him to provide the
15 information requested in the application. Id. at 2. However, the Court’s Local Rules require an
16 applicant to disclose his income, assets, expenses, and liabilities to properly determine whether the
17 applicant should be granted leave to proceed in forma pauperis. LSR 1-1. See Sangster v. Clark
18 Cty. Det. Ctr., 2005 WL 8159830, at *1 (D. Nev. June 21, 2005) (“The right to proceed in a civil
19 action in forma pauperis is a privilege, not a right, granted by statute and local rules and is not
20 limited.”) (citing Jefferson v. United States, 277 F.2d 723, 724–25 (9th Cir. 1960)); see also
21 Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (“[A] plaintiff seeking IFP status
22 must allege poverty ‘with some particularity, definiteness and certainty.’”) (quoting United States
23 v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)). Accordingly, the Court will deny Defendant’s
24 application for leave to proceed in forma pauperis without prejudice.
25          The Court will retain Defendant’s documents, but will not file them until the matter of the
26 payment of the filing fee is resolved. Docket Nos. 1-1, 1-2. Defendant will be granted an
27 opportunity to cure the deficiencies of his application to proceed in forma pauperis or, in the
28 alternative, pay the full filing fee for this action.

                                                           1
           Case 2:20-cv-02263-KJD-NJK Document 2 Filed 12/16/20 Page 2 of 2




 1         Accordingly, Defendant’s application to proceed in forma pauperis is hereby DENIED
 2 without prejudice. Docket No. 1. The Court will retain Defendant’s documents, but will not file
 3 them until the matter of the filing fee is resolved. Docket Nos. 1-1, 1-2. No later than January 15,
 4 2021, Defendant shall either make the necessary arrangements to pay the filing fee, accompanied
 5 by a copy of this order, or file a complete and accurate application to proceed in forma pauperis.
 6 The Clerk’s Office shall send Defendant a blank application form. Failure to timely comply with
 7 this order will result in a recommendation to the District Judge that this case be dismissed without
 8 prejudice.
 9         IT IS SO ORDERED.
10         Dated: December 16, 2020
11                                                              ______________________________
                                                                Nancy J. Koppe
12                                                              United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
